DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8-29-22 has been entered.
 	Applicant’s amendment filed on 8-29-22 has been entered.  Claim 21 has been canceled.  Claims 1-3, 5, 17-18 and 20 are pending and under consideration.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 17-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aistrup et al., 2011 (Heart Rhythm., 8(11): 1722-1729, IDS) in view of Yoo et al., 2013 (Circulation, 2013: 128 A15234, p. 1-2).
Claims 1-3, 17-18 and 20 are directed to a method of reversing cardiac electrical remodeling associated with atrial fibrillation (AF) or reducing AF in a subject suffering from atrial fibrillation, comprising co-administering (a) an inhibitor of NADPH oxidase 2 (NOX2) gene expression selected from shRNA, siRNA or an antisense RNA, and (b) (i) a nucleic acid encoding a C-terminal Galphai inhibitory peptide, and/or (ii) a nucleic acid encoding a C-terminal Galphao inhibitory peptide, to the subject.  Claim 2 specifies administering a shRNA or siRNA inhibitor of NOX2 gene expression.  Claim 3 specifies administering a shRNA inhibitor of NOX2 gene expression.  Claim 17 specifies the (a) and (b) of claim 1 are administered to the myocardial tissue.  Claim 18 further comprising electroporating the myocardial tissue before, during, or after the administration.  Claim 20 specifies the (a) and (b) of claim 1 are administered to the endocardium or epicardium.
 Aistrup teaches injecting plasmid DNA vector(minigene) expressing Galphai C-terminal peptide or in combination with minigene expressing Galphao C-terminal peptide in the posterior left atrium of dogs and followed by electroporation.  “Vagal stimulation- and carbachol-induced effective refractory period shortening and AF inducibility were significantly attenuated in atria receiving a Galphai2ctp-expressing minigene and were nearly eliminated in atria receiving both Galphai2ctp and Galphao1ctp-expressing minigenes”.  “Inhibition of both Gi and Go proteins is necessary to abrogate vagal-induced AF in the left atrium and can be achieved via constitutive expression of Galphai/octps expressed by nonviral plasmid vector delivered to the posterior left atrium” (e.g. Abstract).
Aistrup does not specifically teach reducing atrial fibrillation (AF) by injecting inhibitor of NOX2 gene expression such as shRNA into the atrium of a subject.
Yoo teaches shRNA against NOX2 under the control of the RNA polymerase III promoter U6 was injected sub-epicardially in the posterior left atrium (PLA) followed by electroporation to facilitate intracellular gene transfer.  In NOX2 transfected PLA compared to controls, 1) NOX2 expression was decreased by 66% 2) NADPH stimulated superoxide was 25% lower, and 3) interstitial fibrosis was significantly decreased.  Most significantly, AF duration in NOX2 shRNA dogs was significantly decreased compared to control.  “In the setting of CHF, a reduction of O2- in the CHF PLA by gene based targeting of NOX2 prevents structural remodeling in the CHF atrium (resulting in a decrease in AF)” (e.g. Abstract).
It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to reduce atrial fibrillation (AF) by injecting inhibitor of NOX2 gene expression such as shRNA into the atrium of a subject because Aistrup teaches injecting plasmid DNA vector(minigene) expressing Galphai C-terminal peptide or in combination with minigene expressing Galphao C-terminal peptide in the posterior left atrium of dogs and followed by electroporation to abrogate vagal-induced AF in the left atrium and Yoo teaches shRNA against NOX2 injected sub-epicardially in the posterior left atrium (PLA) followed by electroporation significantly decrease AF in NOX2 shRNA dogs.  Both Aistrup and Yoo teach reducing AF in the posterior left atrium (PLA) in dog model by injecting nucleic acids directly to PLA, and since Yoo teaches that shRNA against NOX2 injected sub-epicardially in the posterior left atrium (PLA) followed by electroporation significantly decrease AF in NOX2 shRNA dogs, it would be obvious for one of ordinary skill in the art to combine the teachings of Aistrup and Yoo (combination of (a) and (b) of claim 1) in order to synergize or to optimize the effect of the nucleic acids to reduce AF in the subject with reasonable expectation of success.
One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do so in order to abrogate vagal-induced AF in the left atrium of a subject as taught by Aistrup or to perform gene-based targeting of NOX2 to prevent structural remodeling in the CHF atrium (resulting in a decrease in AF) as taught by Yoo with reasonable expectation of success.

Applicant argues that neither of the cited references teaches or suggests administering the claimed combination or any synergy between the two agents recited in the claims.  The present application shows administration of a nucleic acid encoding a C-terminal Gi/o peptide resulted in a significant delay in onset of atrial fibrillation in animal model but the onset of AF was not prevented, and the heartbeat of an animal administered a NOX2 shRNA organized into atrial flutter (an improvement over AF) a few weeks after gene injection, but continued to have paroxysms of AF (Example 6, Fig. 8).  Co-administration of NOX2 shRNA and C-terminal Gi/o peptide resulted in prevention of paroxysms of AF and either organization into atrial flutter or full conversion to sinus rhythm.  Co-administration of these agents produced unexpected benefits, including prevention of paroxysms of atrial fibrillation and full conversion to a sinus rhythm.  The conversion to stable atrial flutter and/or sinus rhythm indicates the synergy between these agents and could not been predicted based on the cited references (Remarks, p. 4-5).  This is not found persuasive because of the reasons set forth above under 35 U.S.C. 103 and the following reasons.
Regarding 1) administration of a nucleic acid encoding a C-terminal Gi/o peptide resulted in a significant delay in onset of atrial fibrillation in animal model but the onset of AF was not prevented, and 2) the heartbeat of an animal administered a NOX2 shRNA organized into atrial flutter (an improvement over AF) a few weeks after gene injection, but continued to have paroxysms of AF are experimental results of the instant application when nucleic acid encoding a C-terminal Gi/o peptide or NOX2 shRNA is used alone.  However, Aistrup teaches injecting plasmid DNA vector(minigene) expressing Galphai C-terminal peptide or in combination with minigene expressing Galphao C-terminal peptide in the posterior left atrium of dogs and followed by electroporation to abrogate vagal-induced AF in the left atrium and Yoo teaches shRNA against NOX2 injected sub-epicardially in the posterior left atrium (PLA) followed by electroporation significantly decrease AF in NOX2 shRNA dogs.  
The claims read on “a method of reversing cardiac electrical remodeling associated with atrial fibrillation (AF) or reducing AF in a subject”.  One of ordinary skill in the art only needs to reduce AF in a subject.  Both Aistrup and Yoo teach reducing AF in the posterior left atrium (PLA) in dog model by injecting nucleic acids directly to PLA.  After reading Aistrup reference and Yoo reference, one of ordinary skill in the art would have been motivated to combine Aistrup (the use of nucleic acid encoding Galphai C-terminal peptide or in combination with minigene expressing Galphao C-terminal peptide) and Yoo (the use of shRNA against NOX2) in order to synergize or to optimize the effect of the nucleic acids taught by Aistrup and Yoo to reduce AF in the subject with reasonable expectation of success.  Since both Aistrup and Yoo show the effect of reducing AF in a subject, it would be obvious to one of ordinary skill in the art that the combination of Aistrup and Yoo would also be able to reduce AF in a subject.  Thus, the claims are rejected under 35 U.S.C. 103 as set forth above.

Conclusion
Claims 1-3, 17-18 and 20 are rejected.
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The claims could be allowable only when the NOX2 shRNA comprising SEQ ID No. 34 is used in the claims.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SHIN LIN CHEN whose telephone number is (571)272-0726.  The examiner can normally be reached from 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHIN LIN CHEN/Primary Examiner, Art Unit 1632